Citation Nr: 1721502	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  13-17 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether a May 1978 rating decision, which denied service connection for bilateral pes planus, should be revised on the basis of clear and unmistakable error (CUE).

2.  Whether an April 2002 rating decision, which found that new and material evidence had not been received to reopen a claim of service connection for bilateral pes planus, should be revised on the basis of CUE.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral pes planus, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an upper back disability.

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a lower back disability.

6.  Entitlement to service connection for an upper back disability.

7.  Entitlement to service connection for a lower back disability.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2012, May 2014, and January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The June 2012 decision denied service connection for bilateral hearing loss; the May 2014 decision found there was not CUE in May 1978 and April 2002 rating decisions that denied service connection for bilateral pes planus, and found that new and material evidence had not been received to reopen the claim for service connection for bilateral pes planus; and the January 2015 decision found that new and material evidence had not been received to reopen claims for service connection for upper and lower back pain.

The Board notes that the Veteran also initiated an appeal of a July 2015 rating decision that found that new and material evidence had not been received to reopen a claim for service connection for post-traumatic stress disorder (PTSD); however, a substantive appeal was not timely filed.  Therefore, this issue is not before the Board.

The Board remanded the case in September 2016 to afford the Veteran a requested videoconference hearing before the Board.  The Veteran subsequently testified at a hearing before the undersigned in December 2016, and a transcript of that hearing is of record.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of whether new and material evidence has been received to reopen a claim for service connection for a bilateral shoulder disability has been raised by the record in a December 2016 statement and in the December 2016 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of service connection for an upper back disability, lower back disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A claim seeking service connection for bilateral pes planus was received by VA on May 24, 1978.

 2.  A May 30, 1978, rating decision denied service connection for bilateral pes planus.

 3.  The May 1978 rating decision, to the extent it did not grant entitlement to service connection for bilateral pes planus, was based on the law and evidence then of record, and constituted a reasonable exercise of rating judgment.

4.  A claim seeking to reopen service connection for a bilateral foot condition was received by VA in January 2001.

 5.  An April 2002 rating decision determined that new and material evidence had not been received to reopen the claim for service connection for a bilateral foot condition.

 6.  The April 2002 rating decision, to the extent it did not grant entitlement to service connection for a bilateral foot condition, was based on the law and evidence then of record, and constituted a reasonable exercise of rating judgment.

7.  The Veteran was notified of the April 2002 rating decision and he did not perfect an appeal.  The rating decision became final after one year.

8.  Evidence received since the April 2002 decision is new but not material and does not support the application to reopen service connection for bilateral pes planus.

9.  The claims for service connection for upper back pain and lower back pain were denied in a February 2009 rating decision.  The Veteran was notified of this decision and he did not appeal the decision.
 
10.  With regard to the appeal to reopen the claim for service connection for an upper back disability, evidence received since the February 2009 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection.

11.  With regard to the appeal to reopen the claim for service connection for a lower back disability, evidence received since the February 2009 rating decision is new in that it is not cumulative and was not previously considered by decision makers, and is material because it raises a reasonable possibility of substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the May 1978 rating decision to the extent it did not grant service connection for bilateral pes planus.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

2.  Clear and unmistakable error is not shown in the April 2002 rating decision to the extent it did not reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. § 3.105 (2016).

3.  New and material evidence has not been received to reopen the claim for service connection for bilateral pes planus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

4.  New and material evidence has been received to reopen the claim for service connection for an upper back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).

5.  New and material evidence has been received to reopen the claim for service connection for a lower back disability.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1103 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As the Board is reopening the claims for service connection for an upper back disability and a lower back disability, the claims to reopen are substantiated and there are no further actions necessary on the part of VA to notify or assist with respect to these claim.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

The CUE claims before the Board are not subject to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (holding there is nothing in the text or the legislative history of VCAA to indicate that VA's duties to assist and notify are now, for the first time, applicable to [CUE] motions).  As a claim of CUE is not by itself a claim for benefits, CUE is fundamentally different from any other kind of action in the VA adjudicative process.  As a consequence, VA's duties to notify and assist are not applicable to CUE motions.  The Board notes that the moving party and his attorney have been accorded sufficient opportunity to present his contentions.  There is no indication that they have further argument to present.

With regard to the appeal to reopen the claim for service connection for bilateral pes planus, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection was previously denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is no letter in the file that addresses the notice provisions of the VCAA regarding this appeal.  A VCAA notice error is harmless unless the error affects the essential fairness of the adjudication.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 45-46 (2008).  The Board notes that the Veteran previously filed his claim to reopen three previous times and in the course of adjudicating those claims, he received notification as to what evidence is reopen a claim.  In addition, an August 2014 statement of the case provided the Veteran with the law and the evidence required to reopen his claim for service connection.  Thereafter the Veteran had the opportunity to submit additional argument and evidence with his substantive appeal and again after the Board remanded the case in September 2016.  Therefore, to the extent the RO failed to provide VCAA notice, the Board finds the error harmless as the error did not affect the essential fairness of the adjudication.

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim to reopen a claim for service connection for bilateral pes planus.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this issue on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records, private medical records, and records from the Social Security Administration (SSA) are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007).  The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim to reopen a claim for service connection for bilateral pes planus.

II.  Clear and Unmistakable Error (CUE)

The Veteran alleges CUE in two prior rating decisions dated in May 1978 and April 2002, which, in pertinent part, denied service connection for bilateral pes planus.  The Veteran contends that VA incorrectly applied the presumptions of "soundness" and "aggravation" when it decided his claim for service connection for bilateral pes planus.  See the February 2014 statement.

Pursuant to 38 C.F.R. § 3.105(a), a prior final decision can be reversed or amended where evidence establishes "clear and unmistakable error."  For CUE to exist:  (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts:  it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, errors must be "undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

The May 1978 rating decision shows that service connection for bilateral pes planus was denied on the basis that the condition existed prior to service and that it was not aggravated by service.  Specifically, it was noted that although the Veteran's induction physical showed flat feet, asymptomatic, the Veteran was "almost from the time of his induction, and at several stations, he was on sick call with the same complaint with his feet, including Hallux valgus."  The Veteran filed a notice of disagreement and a statement of the case was issued in March 1979; however, the Veteran did not perfect an appeal of the May 1978 rating decision.  Therefore, the May 1978 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Under the applicable regulations at the time of the May 1978 rating decision, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. §§ 310, 331 (1978).  
A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1978).  

STRs, available at the time of the May 1978 rating decision, indicate that in a June 1977 enlistment examination, the Veteran was found to have flat feet.  He was found to be qualified for enlistment.  In March 1978, the Veteran complained of pain with prolonged standing.  He was provisionally diagnosed with hallux valgus.  Findings of a medical board in April 1978 indicated that the Veteran had asymptomatic flat feet noted on his enlistment examination.  A physical examination performed in April 1978 showed that the Veteran had bilateral pes planus with mild to moderate hallux valgus bilaterally.  The Veteran was unable to dorsiflex his foot greater than zero degrees, and there was minimal edema in both medial longitudinal arch regions of both feet.  The Veteran walked with a minimal limp.  Diagnoses included bilateral pes planus, moderate to severe deformity; hell valgus, right greater than left; hallux valgus, right greater than left; and decrease in ankle dorsiflexion bilaterally with the knee extended and flexed.  All four diagnoses were noted to have existed prior to service (EPTS), and to not be service-related.  In an April 1978 Application for Expeditious Discharge submitted approximately 10 days later, the Veteran requested discharge for physical disability.  He was informed that based upon the finding and recommendations of a medical board, he was not considered qualified for retention in the military service by reason of physical disability.  The disability was found to have existed prior to enlistment and was neither incident to, nor aggravated by, the Veteran's military service.

The Veteran has not demonstrated that there was any CUE in the May 1978 rating decision.  The Veteran's argument that the RO failed to apply the law correctly is without merit.  As noted above, a preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 353 (1978).  In this case, STRs specifically indicate that the Veteran's bilateral pes planus preexisted service and was not aggravated by service.  While reasonable minds might differ on whether the pes planus increased during service based on the findings in the STRs, a debatable issue does not amount to CUE.  The Veteran's disagreement with how the RO evaluated the facts does not amount to CUE. 

There is no doubt that in reviewing the evidence now, a medical opinion in May 1978 to resolve this relatively complex medical issue would have been helpful.  However, a breach of the duty to assist creates only an incomplete rather than an incorrect record.  See Cook v. Principi, 318 F.3d 1334, 1344-47 (Fed. Cir. 2002) (en banc); Elkins v. Brown, 8 Vet. App. at 396; Caffrey v. Brown, 6 Vet. App. at 383-84.  VA's breach of its duty to assist cannot form a basis for a claim of CUE.  See Tetro v. Gober, 14 Vet. App. 100, 109 (2000); see also Simmons v. Principi, 17 Vet. App. 104, 109 (2003) (failure to provide comprehensive medical examination could not, as a matter of law, serve to vitiate the finality of a prior rating decision on the basis of clear and unmistakable error). 

The April 2002 rating decision found that no new and material evidence had been received to reopen the claim for service connection for a bilateral foot condition.  Specifically, the decision noted that a letter was sent to the Veteran in March 2002 requesting additional medical evidence, and no response had been received.  The Veteran did not perfect an appeal of the April 2002 rating decision.  

The Veteran was sent a letter in March 2002 notifying him of the elements necessary to substantiate a claim for service connection, including service connection due to aggravation.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of the claim to the RO.  In April 2002, the RO determined that no reply to the request for information had been received.  The Veteran subsequently submitted a notice of disagreement in May 2002 and a statement of the case was issued in November 2002.  The Veteran did not perfect an appeal by submitting a VA Form 9. Therefore, the April 2002 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran has not demonstrated that there was any CUE in the April 2002 rating decision.  The May 1978 rating decision was final, and the Veteran did not submit any evidence to substantiate his request to reopen the claim for service connection for bilateral pes planus.  Rather, no evidence was received in support of the Veteran's request to reopen the claim.

In sum, the evidence does not show that at the time of the May 1978 or April 2002 rating decisions, the facts before the RO were incorrect, that the law was incorrectly applied, or that any undebatable error was committed so that reasonable minds could not differ that the decisions were fatally flawed.  Accordingly, the request for revision of the May 1978 and/or April 2002 rating decisions based on CUE is denied. 
	
III.  New and Material Evidence

Law and Regulations

Rating decisions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Bilateral Pes Planus

As discussed above, the Veteran first submitted a claim for service connection for bilateral pes planus in May 1978, which was denied on the basis that the condition existed prior to service and was not aggravated by service.  The evidence of record at the time of the May 1978 rating decision consisted of the Veteran's STRs and the Application for Compensation and/or Pension Benefits received on May 24, 1978.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

The Veteran requested to reopen the claim for service connection for a bilateral foot condition in July 1996.  An August 1996 rating decision determined that no new and material evidence had been received to reopen the claim.  Post-service private and VA hospital records did not show treatment or diagnosis of a foot condition.  The Veteran did not perfect an appeal, and the decision is final.

The Veteran requested to reopen the claim again in April 1999, which was denied by letter dated in May 1999.  The letter indicated that no new and material evidence was furnished or implied with his claim.  The Veteran did not perfect an appeal, and the decision is final.

The Veteran requested to reopen the claim for a bilateral foot condition for a third time in January 2002.  In an April 2002 rating decision, the RO noted that no reply to a request for information had been received; as such, no new and material evidence had been received to reopen the claim for service connection.  The Veteran did not perfect an appeal, and the decision is final.

In February 2014, the Veteran requested to reopen the claim for a bilateral foot condition.  The additional evidence received in support of the application to reopen consists of written lay statements submitted in February 2014, VA medical center treatment records from Oklahoma City (1991 to 2014), SSA records, and the Veteran's testimony before the Board in December 2016.

After a review, the evidence submitted since the April 2002 rating decision is new because this evidence was not part of the record at the time of the decision.  However, this evidence is not material because it does not relate to an unestablished fact necessary to substantiate the claims for service connection for bilateral pes planus.  

Specifically, the evidence does not address whether any current diagnosis of pes planus or any other foot condition was aggravated by service or is otherwise related to service.  Rather, the only connection to service is the statements by the Veteran, who has not shown to possess the type of medical expertise that would be necessary to diagnose pes planus, opine on the underlying cause of it, or opine on the level of severity.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

As such, the evidence submitted since the April 2002 rating decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral pes planus.  Accordingly, new and material evidence has not been received to reopen service connection for bilateral pes planus and the appeal is denied.  

Upper Back Disability

The Veteran first submitted a claim for service connection for upper back pain in August 2008, which was denied in February 2009 on the basis that there was no current upper back diagnosis.  The evidence of record at the time of the May 1978 rating decision consisted of the Veteran's STRs, lay statements received in August and September 2008, and treatment records from the Oklahoma City VA medical center.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

In July 2014, the Veteran requested to reopen the claim for an upper back condition.  Evidence received since the February 2009 rating decision includes private treatment records that reflect a current diagnosis of an upper back condition.  Accordingly, presumed credible, new and material evidence has been received to reopen a claim for service connection for an upper back disability.

Lower Back Disability
	
The Veteran first submitted a claim for service connection for lower back pain in August 2008, which was denied in February 2009 on the basis that although there were in-service complaints of low back pain and a current diagnosis, there was no evidence of a link between the in-service complaints and the current diagnosis.  The evidence of record at the time of the May 1978 rating decision consisted of the Veteran's STRs, lay statements received in August and September 2008, and treatment records from the Oklahoma City VA medical center.  The Veteran was notified of the rating decision and he did not perfect an appeal.  As such, the decision is final.  

In July 2014, the Veteran requested to reopen the claim for an upper back condition.  Evidence received since the February 2009 rating decision includes the Veteran and his wife's testimony in a December 2016 Board hearing.  The Veteran testified that he hurt his back in service from carrying all his gear.  He indicated that his back pain continued after service, but that he just tried to live his life.  The Veteran's wife testified that she married the Veteran in 1986.  She stated that when she met him, he was an athlete but that he always had a back brace on, even when playing softball, and he stated that he had a bad back from the military.  Accordingly, presumed credible, new and material evidence has been received to reopen a claim for service connection for a lower back disability.
.  

ORDER

The motion to reverse the May 1978 rating decision on the basis of CUE is denied.

The motion to reverse the April 2002 rating decision on the basis of CUE is denied.

New and material evidence not having been received, the appeal to reopen service connection for bilateral pes planus is denied.

New and material evidence having been received, the appeal to reopen service connection for an upper back disability is granted.

New and material evidence having been received, the appeal to reopen service connection for a lower back disability is granted.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

With regard to the claim for an upper back disability, the Veteran asserts that the disability is due to carrying heavy packs in service.  See the July 2014statement; December 2016 Board hearing transcript.  The Veteran has not been afforded a VA examination.  Private treatment records indicate that the Veteran has a current diagnosis of combination disc disease, facet arthropathy, and uncovertebral hypertrophy with bilateral neuroforaminal narrowing, severe on the left at C3-4 and C4-5, moderate to severe  on the right at C3-4, and bilaterally at C7-T1.  The Board finds that the Veteran's statements and evidence of record meet the standard of McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), and a VA examination and medical opinion should be obtained.

With regard to the claim for a lower back disability, the Veteran had a VA examination in October 2014.  The examiner noted that the Veteran complained in service of low back pain, but opined that the current low back diagnosis was unrelated to the in-service complaints.  The examiner did not discuss the Veteran's contentions that his low back pain continued since the in-service complaints.  The mere fact that medical records do not establish chronicity is not, in and of itself, a sufficient basis on which to rest a medical conclusion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), quoting Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).  As such, the Board finds that finds that a VA medical examination or opinion addendum is necessary.  

With regard to the claim for bilateral hearing loss, the Veteran underwent VA hearing loss examinations in July 2011 and September 2014.  The July 2011 results suggested hearing loss but the examiner indicated a diagnosis was not possible because of poor reliability.  The 2014 examination results indicated that the Veteran did not have hearing loss to an extent recognized as a disability for VA purposes.  In the December 2016 Board hearing, however, the Veteran testified that his hearing loss had worsened since the last examination.  As such, the Veteran should be afforded another VA audiological examination.
	
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current upper back disability.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The VA examiner shall elicit from the Veteran and record a complete medical history and report detailed examination findings referable to the upper back disability.  

The examiner should report all current diagnoses related to the upper back, and opine on whether it is at least as likely as not (a 50 percent or greater probability) that any current upper back diagnosis is related to incident, injury, or event in active service.

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  Contact the VA examiner who conducted the October 2014 VA thoracolumbar spine (back) examination (or if he or she is no longer available, a suitable replacement) and ask the examiner to review the record and prepare an addendum to the medical opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current lower back disability had causal origins in active service, to include as a result of the Veteran's in-service complaints and treatment for low back pain.

The examiner should specifically address the Veteran's contentions that he has experienced low back pain since the in-service injury, for which he did not seek treatment after discharge from service. 

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion, the RO/AMC should schedule the Veteran for such an examination. 

3.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of any current hearing loss disability.  The entire claims file, including a copy of this REMAND, must be reviewed by the examiner in conjunction with the examination.  All indicated studies, tests, and evaluations deemed necessary should be performed.

The examiner should provide a medical opinion on whether it is as likely as not (50 percent or greater probability) that any hearing loss is related to service. 

A thorough rationale should be provided for all opinions expressed.  If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive supplemental statement of the case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


